Citation Nr: 0628653	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from June 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which continued the 
appellant's 30 percent evaluation for post-traumatic stress 
disorder (PTSD), effective from March 31, 1998.  By a rating 
decision dated in April 2002, the disability rating for the 
appellant's PTSD was increased to 50 percent disabling, 
effective from October 19, 2000.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A preliminary review of the appellant's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the appellant's substantive 
appeal, dated in January 2003, the appellant requested a 
hearing at the RO before the Board.  Subsequently, in June 
2003, a hearing was conducted at the RO before a Veterans Law 
Judge.  By a decision, dated on December 30, 2003, the Board 
denied the appellant's claim for an increased rating for 
PTSD.  

In a Memorandum Decision entered on October 11, 2005, the 
United States Court of Appeals for Veterans Claims vacated 
the December 30, 2003, Board decision, and remanded the case 
to the Board for readjudication.   

In a letter, dated in June 2006, the Board notified the 
appellant that the Veterans Law Judge who had conducted his 
hearing was no longer employed by the Board.  The Board 
indicated that by law, the appellant must be given the 
opportunity for another hearing.  In the appellant's return 
response, received by the Board in July 2006, the appellant 
indicated that he wanted to attend a hearing before a 
Veteran's Law Judge at the RO.  Thus, this case needs to be 
returned to the RO so that a Travel Board hearing may be 
scheduled.  

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the appellant for a 
Travel Board hearing in accordance with 
applicable procedures.  The appellant and 
his representative, if any, should be 
provided with notice as to the time and 
place to report for said hearing.   

Thereafter, the case should be returned to the Board, if in 
order.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

